DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are two instances of reference number “14” in Figure 1B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: there appears to be a typographical error regarding “needle hub 28” as opposed to “needle hub 428” in paragraph [0079].  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abitabilo et al. (US 2017/0239443).
Regarding claim 1, Abitabilo teaches a catheter assembly (catheter assembly 100) comprising: a catheter adapter body (catheter hub 110), the catheter adapter body comprising: a proximal end (proximal end 138); a distal end (distal end 136); an inferior surface (contiguous surface 184; “the bottom surface of the wings 181 and a bottom surface of the heel portion 182 can form a contiguous surface 184” [0144]; Figure 18C); a superior surface (upper surface of catheter hub 110; Figures 18A-18C); and a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B); and a catheter (catheter tube 108) comprising: a proximal end (proximal end 126); a distal end (distal end 124); and a catheter lumen (lumen 128) extending between the proximal and distal ends of the catheter (Figure 10B), wherein: the proximal end of the catheter is coupled to the catheter adapter body such that the catheter lumen is in fluid communication with the catheter adapter channel (“the distal end 136 of the catheter hub body 130 is operably coupled to the proximal end 126 of the catheter tube 108, such that the lumen 128 of the catheter tube 108 is in fluid angle formed between the inferior surface of the catheter adapter body and a first longitudinal axis of the catheter adapter channel is greater than 4 degrees (“Sloped contiguous surface 184 enables the wings 181 to be substantially parallel to the skin of the patient, thereby increasing 12the surface contact between the one or more wings 181 and the patient's skin. In one embodiment, the contiguous surface 184 is angularly offset from the axis of the catheter tube 108 by an angle that ranges between seven and nine degrees.” [0144]).

Regarding claim 5, Abitabilo teaches the catheter assembly of claim 1, wherein at least a portion of the catheter lumen (lumen 128) proximate the catheter adapter body (catheter hub 110) is coaxial with the catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figures 10B and 18C).

Regarding claim 6, Abitabilo teaches the catheter assembly of claim 1, further comprising a septum (septum 132) coupled to the catheter adapter body adjacent the catheter adapter channel (Figure 10B; [0130]), wherein the septum comprises one of: a single component septum (Figure 10B; see also septum 126C of Figures 19A-20, for example); and a multi-component septum (“Referring to FIGS. 23A-26B, septum 126E-H can include a first septum portion 228A-D having a distal end 230 and a proximal end 232, and a second septum portion 234A-D having a distal end 236 and a proximal end 238, wherein the proximal end 232 of the first septum portion 228A-D is operably coupled to the distal end 236 of the second septum portion 234A-D.” [0155]).

Regarding claim 7, Abitabilo teaches the catheter assembly of claim 1, wherein the catheter adapter body further comprises an access port (side port 150) in fluid communication 

Regarding claim 8, Abitabilo teaches a catheter adapter (catheter hub 110) comprising: a catheter adapter body (catheter hub body 130), the catheter adapter body comprising: a proximal end (proximal end 138); a distal end (distal end 136); an inferior surface (contiguous surface 184; “the bottom surface of the wings 181 and a bottom surface of the heel portion 182 can form a contiguous surface 184” [0144]; Figure 18C); a superior surface (upper surface of catheter hub 110; Figures 18A-18C); and a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B), wherein: the inferior surface of the catheter adapter body is configured to abut a surface area of a patient's skin (“Sloped contiguous surface 184 enables the wings 181 to be substantially parallel to the skin of the patient, thereby increasing the surface contact between the one or more wings 181 and the patient's skin” [0144]; Figure 18C); and an angle formed between the surface area of the patient's skin and a longitudinal axis of the catheter adapter channel is greater than 4 degrees (“the contiguous surface 184 is angularly offset from the axis of the catheter tube 108 by an angle that ranges between seven and nine degrees.” [0144]).

Regarding claim 12, Abitabilo teaches the catheter adapter of claim 8, further comprising a septum (septum 132 )coupled to the catheter adapter body adjacent the catheter adapter channel (Figure 10B; [0130]).

Regarding claim 13, Abitabilo teaches the catheter adapter of claim 12, wherein the septum comprises one of: a single component septum (Figure 10B; see also septum 126C of Figures 19A-20, for example); and a multi-component septum (“Referring to FIGS. 23A-26B, septum 126E-H can include a first septum portion 228A-D having a distal end 230 and a 

Regarding claim 14, Abitabilo teaches the catheter adapter of claim 8, wherein the catheter adapter body further comprises an access port (side port 150) in fluid communication with the catheter adapter channel (“the side port 150 is in fluid communication with the first internal fluid passageway 142.” [0129]).

Regarding claim 15, Abitabilo teaches a catheter system (closed catheter assembly 101) comprising: a catheter adapter (catheter hub 110), the catheter adapter comprising: a proximal end (proximal end 138); a distal end (distal end 136); an inferior surface (contiguous surface 184; “the bottom surface of the wings 181 and a bottom surface of the heel portion 182 can form a contiguous surface 184” [0144]; Figure 18C); a superior surface (upper surface of catheter hub 110; Figures 18A-18C); and a catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figure 10B), a catheter (catheter tube 108) comprising: a proximal end (proximal end 126); a distal end (distal end 124); and a catheter lumen (lumen 128) extending between the proximal and distal ends of the catheter (Figure 10B), wherein: the proximal end of the catheter is coupled to the catheter adapter such that the catheter lumen is in fluid communication with the catheter adapter channel (“the distal end 136 of the catheter hub body 130 is operably coupled to the proximal end 126 of the catheter tube 108, such that the lumen 128 of the catheter tube 108 is in fluid communication with the first internal fluid passageway 142.” [0128]; Figure 10B); the catheter (catheter tube 108) comprises a first longitudinal axis (Figures 18C); the catheter adapter comprises a second longitudinal axis extending between the proximal and distal ends of the catheter adapter along a primary longitudinal direction of the catheter adapter; the second substantially parallel to the inferior surface of the catheter adapter (Figure 18C); and an angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter is greater than 4 degrees (“Sloped contiguous surface 184 enables the wings 181 to be substantially parallel to the skin of the patient, thereby increasing 12the surface contact between the one or more wings 181 and the patient's skin. In one embodiment, the contiguous surface 184 is angularly offset from the axis of the catheter tube 108 by an angle that ranges between seven and nine degrees.” [0144]); and a needle assembly (catheter insertion device 102 having needle assembly 103) comprising: a needle hub (needle hub 262); and an introducer needle (insertion needle 104) coupled to the needle hub (“insertion needle 104 operably coupled to a needle hub 262” [0108]), wherein the introducer needle is configured to be removably insertable within the catheter adapter channel and the catheter lumen (Figures 4A-4B; “FIG. 4A depicts the catheter insertion device 102 in a first or ready for use position, in which the catheter assembly 100 is selectively coupled to the catheter insertion device 102.” [0105]; “With the catheter assembly 100 positioned as desired, the clinician can withdraw the needle 104 by pulling a needle assembly 103 of the catheter insertion device 102 proximally, away from the subject while holding the catheter assembly 100 generally stationary with respect to the subject. The needle assembly 103 can be pulled proximally until the needle 104 of the catheter insertion device 102 is separated from the catheter assembly 100 and safely housed within the needle housing 105 of the catheter insertion device 102.” [0106]).

Regarding claim 19, Abitabilo teaches the catheter system of claim 15, wherein at least a portion of the catheter lumen (lumen 128) proximate the catheter adapter body (catheter hub 110) is coaxial with the catheter adapter channel (first internal fluid passageway 142) formed within the catheter adapter body (Figures 10B and 18C).

septum (septum 132) coupled to the catheter adapter body adjacent the catheter adapter channel (Figure 10B; [0130]), wherein the septum comprises one of: a single component septum (Figure 10B; see also septum 126C of Figures 19A-20, for example); and a multi-component septum (“Referring to FIGS. 23A-26B, septum 126E-H can include a first septum portion 228A-D having a distal end 230 and a proximal end 232, and a second septum portion 234A-D having a distal end 236 and a proximal end 238, wherein the proximal end 232 of the first septum portion 228A-D is operably coupled to the distal end 236 of the second septum portion 234A-D.” [0155]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abitabilo et al. (US 2017/0239443) in view of Bierman (USPN 5456671).
Regarding claims 2-4, Abitabilo teaches the catheter assembly of claim 1, wherein: the catheter adapter body comprises a second longitudinal axis extending between the proximal and distal ends of the catheter adapter body (Figure 18C). Abitabilo fails to explicitly teach an angle formed between the first and second longitudinal axes is greater than 10 degrees, wherein the angle formed between the first and second longitudinal axes is between 10 degrees and 90 degrees, and wherein the angle formed between the first and second longitudinal axes is 30 degrees. Bierman teaches a catheter assembly (Figure 1) comprising a catheter adapter first longitudinal axis (“channel axis” [Col 8, line 6]; Figure 5) and a second longitudinal axis extending between the proximal and distal end of the catheter adapter body (longitudinal axis of retainer 20 parallel to base surface 48; Figure 5), wherein an angle formed between the first and second longitudinal axes is 30 degrees (“FIG. 5 illustrates the channel axis which is desirably skewed relative to a base surface 48 of the retainer 20. An incident angle .theta. formed between the base surface 48 and the channel axis is less than 45.degree.. The incident angle .theta. desirably ranges between 5.degree. and 30.degree..” [Col 8, line 6-10]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the angle formed between the first and second longitudinal axes to be greater than 10 degrees, more specifically between 10 and 90 degrees, and most specifically 30 degrees based on the teachings of Bierman to precisely position and maintain the catheter at an incident angle necessary for arterial catheterization (Bierman [Col 15, lines 40-48]). 

Regarding claims 9-11, Abitabilo teaches the catheter adapter of claim 8. Abitabilo fails to explicitly teach the angle formed between the surface area of the patient's skin and the longitudinal axis of the catheter adapter channel is greater than 10 degrees, wherein the angle formed between the surface area of the patient's skin and the longitudinal axis of the catheter adapter channel is between 10 degrees and 90 degrees, and wherein the angle formed between the surface area of the patient's skin and the longitudinal axis of the catheter adapter channel is 30 degrees. Bierman teaches a catheter adapter body (catheter adapter 22 and retainer 20) comprising a proximal end (proximal end 28), a distal end (distal end 26), an inferior surface (base surface 48 of retainer 20), a superior surface (at upper edges 54; Figure 5); and a 30 degrees (“FIG. 5 illustrates the channel axis which is desirably skewed relative to a base surface 48 of the retainer 20. An incident angle .theta. formed between the base surface 48 and the channel axis is less than 45.degree.. The incident angle .theta. desirably ranges between 5.degree. and 30.degree..” [Col 8, line 6-10]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the angle formed between the surface area of the patient’s skin and the longitudinal axes to be greater than 10 degrees, more specifically between 10 and 90 degrees, and most specifically 30 degrees based on the teachings of Bierman to precisely position and maintain the catheter at an incident angle necessary for arterial catheterization (Bierman [Col 15, lines 40-48]). 

Regarding claims 16-18, Abitabilo teaches the catheter system of claim 15. Abitabilo fails to explicitly teach the angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter is greater than 10 degrees, wherein the angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter is between 10 degrees and 90 degrees, and wherein the angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter is 30 degrees. Bierman teaches a catheter system (Figure 1) comprising a catheter adapter (catheter adapter 22 and retainer 20) comprising a proximal end (proximal end 28), a distal end (distal end 26), an inferior surface (base surface 48 of retainer 20), a superior surface (at upper edges 54; Figure 5); and a catheter adapter channel (central channel 44 and through tubular body 25); and a catheter (catheter 14); the catheter comprising a first longitudinal axis (“channel axis” [Col 8, line 6]; Figures 1 and 5) and the catheter adapter comprising a second longitudinal axis extending between the proximal and distal end of the catheter adapter along a primary longitudinal direction of the catheter adapter substantially parallel to the inferior surface of the catheter adapter (longitudinal axis of retainer 20 parallel to base surface 48; Figure 5), wherein an angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter is 30 degrees (“FIG. 5 illustrates the channel axis which is desirably skewed relative to a base surface 48 of the retainer 20. An incident angle .theta. formed between the base surface 48 and the channel axis is less than 45.degree.. The incident angle .theta. desirably ranges between 5.degree. and 30.degree..” [Col 8, line 6-10]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the angle formed between the first longitudinal axis of the catheter and the second longitudinal axis of the catheter adapter to be greater than 10 degrees, more specifically between 10 and 90 degrees, and most specifically 30 degrees based on the teachings of Bierman to precisely position and maintain the catheter at an incident angle necessary for arterial catheterization (Bierman [Col 15, lines 40-48]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Catudal (US 2016/0015932) discloses a catheter assembly (10, 410, 510) comprising a catheter adapter body (14, 414, 514) comprising an inferior surface (50, 450, 535); and a catheter (12, 412, 512); wherein an angle formed between the inferior surface and a first longitudinal axis of the catheter adapter is greater than 4 degrees ([0012], [0031]). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783